I N      T H E          C O U R T O F A P P E A L S
                                                                             A T      K N O X V I L L E
                                                                                                                                                  FILED
                                                                                                                                                    August 20, 1998

                                                                                                                                                  Cecil Crowson, Jr.
                                                                                                                                                  Appellate C ourt Clerk
R E B A     P I N S O N ,                                    )                                                H A M I L T O N           C I R C U I T
                                                             )                                                C . A . N O .             0 3 A 0 1 - 9 7 1 2 - C V - 0 0 5 3 3
                                                             )
                     P l a i n t i f f - A p p e l l a n t   )
                                                             )
v s .                                                        )
                                                             )                                                H O N . D O U G L A S               A .         M E Y E R
                                                             )                                                J U D G E
                                                             )
H O P K I N S        S U R V E Y I N G G R O U P , I N C . , )
                                                             )
                       D e f e n d a n t - A p p e l l e e   )                                                A F F I R M E D           A N D     R E M A N D E D




C H A R L E S        P .        D U P R E E ,     C h a t t a n o o g a ,                      f o r            A p p e l l a n t .


R .     D E E     H O B B S ,          C h a t t a n o o g a ,                f o r         A p p e l l e e .




                                                                         O         P    I      N          I     O     N

                                                                                                                                                          M c M u r r a y ,       J .



            T h e        g e n e s i s      o f      t h i s         a c t i o n            i s       a        p r o p e r t y          b o u n d a r y           l i n e     d i s p u t e

b e t w e e n           t h e     p l a i n t i f f              a n d       o t h e r s .                     P l a i n t i f f ,              R e b a        P i n s o n ,      f i l e d

s u i t     a g a i n s t            H o p k i n s         S u r v e y i n g                G r o u p ,               I n c . ,         a l l e g i n g           t h a t     s h e     h a d

h i r e d       t h e       d e f e n d a n t        t o         s u r v e y           h e r         p r o p e r t y              i n     c o n j u n c t i o n             w i t h     t h e

b o u n d a r y            l i n e        d i s p u t e .                    H e r e               s h e            a l l e g e s          t h a t            t h e       d e f e n d a n t

n e g l i g e n t l y             a n d     e r r o n e o u s l y                      c o n d u c t e d                  a   s u r v e y               o f      t h e      d i s p u t e d
p r o p e r t y          l i n e .            D e f e n d a n t                   m o v e d          f o r             s u m m a r y             j u d g m e n t                a n d      t h e         t r i a l

c o u r t         g r a n t e d            t h e           m o t i o n              a n d           d i s m i s s e d                        t h e       c a s e .                   T h i s        a p p e a l

r e s u l t e d .            W e          a f f i r m             t h e          j u d g m e n t                 o f         t h e          t r i a l          c o u r t .



            I t      a p p e a r s            f r o m            t h e          a f f i d a v i t s                    i n      t h e          r e c o r d             t h a t         s o m e t i m e         i n

1 9 8 9 ,      P i n s o n           b e c a m e                i n v o l v e d              i n          a       b o u n d a r y                    l i n e       d i s p u t e               w i t h       h e r

n e i g h b o r s .              P i n s o n ' s                a t t o r n e y             a t          t h a t             t i m e c o n t a c t e d D a v i d                                H o p k i n s ,

p r i n c i p a l           o f           t h e           d e f e n d a n t                 c o r p o r a t i o n ,                            a n d           r e q u e s t e d                 t h a t       h e

t r a v e l        t o      t h e           p r o p e r t y                 s i t e          a n d              w a l k              t h e       p r o p e r t y                 w i t h          P i n s o n .

H o p k i n s        c o n t r a c t e d                  t o         s u r v e y          t h e          p r o p e r t y                    l i n e ,         v e r i f y             t h e      c o r n e r s

o f    t h e        p r o p e r t y               l i n e ,              a n d       l o c a t e                 a n y          i m p r o v e m e n t s                        a n d       e n c r o a c h -

m e n t s .              H o p k i n s              s u b s e q u e n t l y                        p r e p a r e d                     a        s u r v e y              d r a w i n g             o f       t h e

p r o p e r t y          l i n e .



            A f t e r        t h e           s u r v e y                w a s       c o m p l e t e d ,                       H o p k i n s              r e c e i v e d                 c o r r e s p o n -

d e n c e      f r o m       P i n s o n ' s                a t t o r n e y ,                a d v i s i n g                    h i m          t h a t         l i t i g a t i o n                b e t w e e n

P i n s o n        a n d          h e r       n e i g h b o r s                    ( M r .           a n d              M r s .             S n y d e r )              h a d         e n s u e d ,           a n d

r e q u e s t i n g              t h a t          h e       a p p e a r              o n          b e h a l f                 o f           P i n s o n          i n       t h a t             c a s e .         A

v o l u n t a r y          d i s m i s s a l                o f        t h i s       l a w s u i t                    w a s         e n t e r e d b y P i n s o n ,                             h o w e v e r ,

i n   J a n u a r y          o f          1 9 9 1 .



            S u b s e q u e n t l y ,                           i n        J a n u a r y                      1 9 9 2 ,                P i n s o n               e m p l o y e d                  a n o t h e r

a t t o r n e y          a n d       a g a i n             f i l e d             s u i t           a g a i n s t                    t h e       S n y d e r s .                  A       s e t t l e m e n t

a g r e e m e n t          a s       t o          t h e          l o c a t i o n             o f              t h e          p r o p e r t y             l i n e          w a s          e v e n t u a l l y

r e a c h e d ,          a n d        H o p k i n s                   r e t u r n e d              t o          t h e          p r o p e r t y ,                m e e t i n g              w i t h         b o t h

                                                                                                         2
p a r t i e s          a n d          t h e i r              c o u n s e l .                 O n           A p r i l                7 ,       1 9 9 3 ,                 P i n s o n                  a n d     t h e

S n y d e r s         a n n o u n c e d                t o       t h e       H a m i l t o n                C o u n t y                   C h a n c e r y                C o u r t              t h a t        a l l

m a t t e r s         i n      c o n t r o v e r s y                 h a d       b e e n            s e t t l e d .                       T h e       c h a n c e l l o r                        a p p r o v e d

t h e       s e t t l e m e n t ,                    a n d        P i n s o n ' s                  a t t o r n e y                    a t         t h a t                t i m e               r e q u e s t e d

H o p k i n s         t o      s t a k e             t h e      p r o p e r t y              l i n e            i n         a c c o r d a n c e                       w i t h       t h e             s e t t l e -

m e n t     a g r e e m e n t .



            O n       J u l y          1 3 ,          1 9 9 4 ,          P i n s o n           f i l e d               a       c o m p l a i n t                       a g a i n s t                  H o p k i n s

S u r v e y i n g              G r o u p ,             I n c . ,           a l l e g i n g                  " a            b r e a c h               o f              c o n t r a c t                  a n d     a n

i n t e n t i o n a l               m i s r e p r e s e n t a t i o n                         o f          t h e            a b i l i t y              a n d             q u a l i t y                 o f     t h e

s e r v i c e s              t o        b e           r e n d e r e d . "                          D e f e n d a n t                        a n s w e r e d ,                     d e n y i n g                t h e

c o m p l a i n t ' s               a l l e g a t i o n s ,                  a n d       H o p k i n s                     f i l e d           a n         a f f i d a v i t                     a l l e g i n g

t h a t       t h e           s u r v e y              w a s        a c c u r a t e                     a n d          p e r f o r m e d                         i n       a            t i m e l y            a n d

p r o f e s s i o n a l               m a n n e r ,             " u s i n g          t h o s e            m e t h o d s ,                   s t a n d a r d s                   a n d          p r a c t i c e s

w h i c h     a r e          r e a s o n a b l e                a n d      c u s t o m a r y                    i n         t h e         t r a d e . "



            D e f e n d a n t                 m o v e d          f o r       s u m m a r y                 j u d g m e n t .                         I n          a       r a t h e r                 u n u s u a l

t w i s t ,         a l l          f o u r          j u d g e s          f o r       t h e              C i r c u i t               C o u r t              o f         H a m i l t o n                  C o u n t y

r e c u s e d         t h e m s e l v e s                i n      s u c c e s s i o n .                     T h e           H o n o r a b l e                    D o u g l a s                 A .      M e y e r ,

P r e s i d i n g            J u d g e         o f      t h e      C r i m i n a l             C o u r t              o f      H a m i l t o n                    C o u n t y ,                a g r e e d       t o

h e a r     t h e      c a s e .              H e      g r a n t e d          d e f e n d a n t ' s                        m o t i o n            f o r          s u m m a r y                 j u d g m e n t .



            O u r           s t a n d a r d             o f      r e v i e w           o f          a       t r i a l               c o u r t ' s                 g r a n t              o f          s u m m a r y

j u d g m e n t         i s         w e l l - s e t t l e d :




                                                                                                    3
                                  T e n n . R . C i v . P . 5 6 . 0 3 p r o v i d e s t h a t s u m m a r y                                  j u d g      m e n t
            i   s       o n      l y a p p r o p r i a t e w h e r e : ( 1 ) t h e r e i s n o g e n u i                                      n e i       s s u e
            w   i   t    h        r e g a r d t o t h e m a t e r i a l f a c t s r e l e v a n t t o t                                      h e c        l a i m
            o   r          d e      f e n s e c o n t a i n e d i n t h e m o t i o n , B y r d v . H                                      a l l ,          8 4 7
            S   .   W    . 2      d 2 0 8 , 2 1 0 ( T e n n . 1 9 9 3 ) ; a n d ( 2 ) t h e m o v i n g                                        p a r t     y i s
            e   n   t    i t      l e d t o a j u d g m e n t a s a m a t t e r o f l a w o n t h                                            e u n        d i s -
            p   u   t    e d           f a c t s .         A n d e r s o n v . S t a n d a r d R e g i s t e r                                   C o .    , 8 5 7
            S   .   W    . 2      d 5 5 5 , 5 5 9 ( T e n n . 1 9 9 3 ) .            T h e m o v i n g p a r t y                                 h a s      t h e
            b   u   r    d e      n       o f      p r o v i n g     t h a t  i t s   m o t i o n   s a t i s f i e                           s      t    h e s e
            r   e   q    u i      r e m e n t s .         D o w n e n v . A l l s t a t e I n s . C o . , 8 1                               1 S .         W . 2 d
            5   2   3    ,        5 2 4 ( T e n n . 1 9 9 1 ) .

                                 T h   e     s     t a n d a r d s g o v e r n         i n g t h e a s s e s s          m e   n t o f e v i d e n               c e
            i   n         t h     e     s u      m m a r y j u d g m e n t                c o n t e x t a r e a          l s    o w e l l e s t a               b -
            l   i   s   h e      d .       C      o u r t s m u s t v i e w               t h e e v i d e n c e i        n     t h e l i g h t m o              s t
            f   a   v   o r      a b  l e          t o t h e n o n m o v i n           g p a r t y a n d m u            s t      a l s o d r a w a              l l
            r   e   a   s o      n a  b l e            i n f e r e n c e s i n             t h e n o n m o v i n g           p a r t y ' s f a v o              r .
            B   y   r   d ,          8 4 7            S . W . 2 d a t 2 1 0             - 1 1 .         C o u r t s       s h o u l d g r a n t                   a
            s   u   m   m a      r y       j     u d g m e n t        o n l y  w         h e n     b o t h     t h e        f a c t s     a n d  t              h e
            c   o   n   c l      u s i o n         s t o b e d r a w n f               r o m t h e f a c t s            p e r m i t a r e a s o                 n -
            a   b   l   e        p e r s o         n t o r e a c h o n l y                 o n e c o n c l u s i o      n .        I d .


C a r v e l l           v .         B o t t o m s ,         9 0 0    S . W . 2 d         2 3 ,   2 6     ( T e n n .      1 9 9 5 ) .



            P i n s o n                f i l e d       h e r     o w n      a f f i d a v i t      i n     r e s p o n s e         t o    t h e         m o t i o n     f o r

s u m m a r y            j u d g m e n t .                 I n      i t ,      s h e      s t a t e s      t h e       f o l l o w i n g          i n         r e l e v a n t

p a r t :


                           A s t h e s u r v e y p r o g r e s s e d , i t a p p e a r e d                                          t o m e t h a t           t h   e
            e   m   p l o y e e s   d o i n g   t h e    s u r v e y   w e r e   m o r e                                         i n t e r e s t e d            i   n
            o   b   t a i n i n g a n a g r e e m e n t w i t h t h e c o n c l u s i o n                                         s a n d f i n d         i   n g   s
            o   f     t h e o t h e r s u r v e y o r s t h a n i n t h e i n d e p e                                          n d e n t m e a s          u   r e   -
            m   e   n t a n d r e v i e w o f t h e b o u n d a r i e s o f m y p r                                             o p e r t y i t s         e   l f   .
            W   h   e n I a s k e d a b o u t t h i s p r o c e d u r e , I w a s                                              t o l d t h a t            t   h i   s
            w   a   s t h e p r o p e r w a y t o d e t e r m i n e a d i s p u t e                                            d b o u n d a r y              a n   d
            i   t      w a s b e i n g d o n e t o e l i m i n a t e m i s t a k e s .                                                 W h e n I q        u   e s   -
            t   i   o n e d t h e e m p l o y e e - s u r v e y o r f u r t h e r , h                                          e d e n i e d              t   h a   t
            t   h   e r e w e r e a n y m i s t a k e s i n t h e s u r v e y .                                                    M y l a w y e r            w a   s
            l   a   t e r d e l i v e r e d a r e p o r t a n d s u r v e y b y D e                                            f e n d a n t , w          h   i c   h
            w   a   s r e p r e s e n t e d t o b e a c c u r a t e b y D e f e                                                n d a n t a n d                i t   s
            e   m   p l o y e e s .




                                                                                           4
                     B a s e d o                             n   t h           e            r e     p r e s e n t a t i o n s                   o f a c c u            r a c y b y D e f e n                       -
            d a n t a n d i t s                              e m p            l o         y e      e s a n d t h e p l a                     c e m e n t o              f t h e b o u n d a r                      y
            l i n e a s w a s                               s e t                o       u t         i n t h e i r s u r v                     e y , t h e                 l e g a l d i s p u t                   e
            w a s s e t t l e d                            a n d              t h         e       b o u n d a r y l i n e                     w a s p l a c              e d a s s e t o u t                       .


                             A f               t e r t h e l                    a w s u              i t h a d c o n c l u d e d , I                               h    a d t o p a y                   t h e
            D    e    f e n d a                n t ' s b i l l                     f o r              t h e s u r v e y i n g . I w e                         n t         t o t h e o f f               i c e
            t    o       p a y                    t h e b i l l                     a n d                w h i l e I w a s t h e r e                             I          d i s c u s s e d             m y
            s    u    r v e y                    w i t h D a v i                 d H o                 p k i n s .       F o r t h e f i                     r s       t t i m e , I                    w a s
            t    o    l d t h                   a t t h e r e                   w e r e                   m i s t a k e s i n t h e f i                        n a      l s u r v e y t                 h a t
            h    a    d b e e                 n d o n e a n d                        t h a          t h e ( D a v i d H o p k i n s )                            h     a d k n o w n a b                o u t
            t    h    e m i s                 t a k e s p r i o                   r t o                 s u b m i t t i n g t h e r e p o                      r t         a n d s u r v e y              t o
            m    y      l a w y                e r .

                      F r o m                          o u       r        d i s c u s s i o n ,                         i t a p p e a                r e d t o m                 e t h a t t h e
            m i s t a k e s w                       e r e              m a t e r i a l a n d h                         a d a f f e c t                e d t h e b o              u n d a r y l i n e
            p l a c e m e n t                         t o             m y d e t r i m e n t ,                            r e s u l t i n             g i n t h e                   l i n e b e i n g
            p l a c e d w h e                        r e             I r e c e i v e d l e s                           s u s a b l e                   p r o p e r t y       .


            T h e                     d e f e n d a n t                    d e n i e s                   t h a t       a n y          a d m i s s i o n                o f       m i s t a k e s                  i n         t h e

s u r v e y                w a s          e v e r         m a d e .                           T h u s ,            f r o m       t h e         r e c o r d              b e f o r e         u s ,            w e        f i n d

t h e r e        i s             a n          i s s u e              o f      f a c t ,                  h o w e v e r ,             i t     i s      n e c e s s a r y             t o      e x a m i n e                    t h e

m a t t e r                f u r t h e r .                           B e f o r e                   a n      i s s u e          o f         f a c t       c a n          p r e c l u d e             a        s u m m a r y

j u d g m e n t ,                       i t      m u s t               b e           a            g e n u i n e         i s s u e             a n d       f u r t h e r ,             i t       m u s t                 b e       a

m a t e r i a l                       i s s u e .                     I f            t h e               i s s u e       f a i l s             e i t h e r              t e s t ,         i t           d o e s               n o t

p r e c l u d e                  a        s u m m a r y                    j u d g m e n t .



                                         T h e p h r a s e " g e n u i n e i s s u e " c o n t a i n e d i n R u l e 5 6                                                                                 .    0     3
             r    e    f     e    r      s t o g e n u i n e f a c t u a l i s s u e s a n d d o e s n o t i n c l                                                                                       u    d     e
             i    s    s     u    e      s i n v o l v i n g l e g a l c o n c l u s i o n s t o b e d r a w n f r o m                                                                                   t    h     e
             f    a    c     t    s      . P r i c e v . M e r c u r y S u p p l y C o . , 6 8 2 S . W . 2 d 9 2 4 ,                                                                                    9    2     9
            (    T    e     n    n      . A p p . 1 9 8 4 ) . T h e c r i t i c a l f o c u s i s l i m i t e d t o f a                                                                                 c    t     s
            d    e    e     m    e      d " m a t e r i a l " , E v c o [ C o r p v . R o s s , 5 2 8 S . W . 2 d                                                                                            2     0
            (    T    e     n    n      . 1 9 7 5 ) ] 5 2 8 S . W . 2 d a t 2 4 , 2 5 , w h i c h i s t o s a y t h                                                                                     o    s     e
            f    a    c     t    s          t h a t m u s t b e d e c i d e d i n o r d e r t o r e s o l v e                                                                                           t    h     e
            s    u    b     s    t      a n t i v e c l a i m o r d e f e n s e a t w h i c h t h e m o t i o n                                                                                              i     s
            d    i    r     e    c      t e d . K n o x v i l l e T r a c t i o n C o . v . B r o w n , 1 1 5 T e n n . 3                                                                               2    3     ,
            3    3    1     ,          8 9 S . W . 3 1 9 , 3 2 1 ( 1 9 0 5 ) ; R o l l i n s v . W i n n D i x i e ,                                                                                    7    8     0


                                                                                                                       5
            S . W . 2 d 7 6 5 ,                     7 6 7      ( T e n n .                   A p p .         1 9 8 9 ) ;        S c h w a r z e r ,               1 3 9         F . R . D .
            a t 4 7 6 .

B y r d     v .         H a l l ,          8 4 7       S . W . 2 d              2 0 8              ( T e n n .         1 9 9 3 ) .



            B e f o r e            f u r t h e r              d i s c u s s i o n ,                         w e     s h o u l d           n o t e       t h a t          t h e          a f f i d a v i t

f i l e d         b y       t h e           p l a i n t i f f ,                       i n           m a n y         r e s p e c t s ,               f a l l s            s h o r t                o f       t h e

r e q u i r e m e n t s                  s e t       o u t       i n        R u l e                 5 6 ,         T e n n e s s e e          R u l e s           o f       C i v i l                P r o c e -

d u r e .                R u l e           5 6         e x p r e s s l y                           p r o v i d e s :              " S u p p o r t i n g                   a n d             o p p o s i n g

a f f i d a v i t s              s h a l l           b e       m a d e                o n          p e r s o n a l            k n o w l e d g e ,               s h a l l              s e t            f o r t h

s u c h        f a c t s           a s           w o u l d          b e         a d m i s s i b l e                     i n       e v i d e n c e ,               a n d           s h a l l               s h o w

a f f i r m a t i v e l y                   t h a t          t h e          a f f i a n t                     i s      c o m p e t e n t               t o        t e s t i f y                   t o       t h e

m a t t e r s           s t a t e d              t h e r e i n . "                ( E m p h a s i s                   a d d e d ) .                 S e e       F o w l e r                 v .         H a p p y

G o o d m a n           F a m i l y ,             5 7 5       S . W . 2 d                   4 9 6      ( T e n n .            1 9 7 8 ) .            T h e       a f f i d a v i t                      f i l e d

b y   t h e       p e t i t i o n e r                 d o e s          n o t           m e e t          t h e s e         c r i t e r i a .             I t       i s          r e p l e t e              w i t h

h e a r s a y            a n d           c o n c l u s i o n s                     a n d              c o n t a i n s             l i t t l e           b y            w a y          o f           f a c t s .

V i e w i n g           t h e          c o m p e t e n t                  m a t t e r s                 a s s e r t e d             i n       t h e          a f f i d a v i t                    i n       t h e

l i g h t       m o s t          f a v o r a b l e             t o         t h e             p l a i n t i f f            a n d      g i v i n g             d u e       c o n s i d e r a t i o n

t o    a l l       i n f e r e n c e s                    t h a t         m a y              b e      p r o p e r l y             d r a w n          t h e r e f r o m ,                    t h e         o n l y

f a c t       w h i c h          w e       a r e          a b l e         t o          e x t r a c t                f r o m       t h e      a f f i d a v i t                  i s         t h a t         t h e
                                                                                                                                                                                                                1
d e f e n d a n t           a d m i t t e d                 t h a t         t h e r e                w e r e        m i s t a k e s           i n       t h e          f i n a l            s u r v e y .



            O n         t h e          o t h e r            h a n d ,            t h e               d e f e n d a n t             f i l e d           s e v e r a l                  a f f i d a v i t s

i n c l u d i n g            t h e          a f f i d a v i t                   o f           t h e         p l a i n t i f f ' s              f o r m e r               a t t o r n e y ,                  t h e


            1
       David Hopkins is not a party to this lawsuit. For purposes of this appeal,
however, we will assume that he, as president of the corporation, has the authority
to speak for the defendant, Hopkins Surveying Group, Inc., and that his admissions
relating to mistakes may be considered against the defendant.

                                                                                                            6
S n y d e r s '                    f o r m e r          a t t o r n e y ,                         a n d            m o r e             i m p o r t a n t l y ,                    t h e           a f f i d a v i t               o f

t h e      p r e s i d e n t                     o f      t h e          d e f e n d a n t                          c o r p o r a t i o n ,                      D a v i d              L .        H o p k i n s ,              J r .

M r .      H o p k i n s                 d e p o s e d ,                 i n t e r                 a l i a ,               a s          f o l l o w s :



                       I a m a s u r v e y o                                         r    l i c e n s e d i n t h e S t a t e o f T e n n e                                                                 s s e e .
             I a m p r e s i d e n t o f                                               H o p k i n s S u r v e y i n g G r o u p , I n c .                                                              ,       a n d
             p e r s o n a l l y d e a l t                                           w i t h      R e b a   P i n s o n a n d    h e r  c o                                                                 u n s e l
             r e l a t i v e t o t h e m a t                                          t e r s i n d i s p u t e i n t h i s l a w s u i t                                                                   ;

                                                                                 *                        *                       *                     *

                                  T h e w o r k p e r f o r m e d b y                                                        m y              f i r m           o n      b e h a l f o f M s .
             P     i    n     s o n w a s a c c o m p l i s h e d i n                                                           a n             a c c u     r a t e           a n d r e l i a b l e
             m     a    n     n e r u s i n g t h o s e m e t h o d s ,                                                           s t        a n d a r       d s ,          a n d p r a c t i c e s
             w     h    i     c h a r e r e a s o n a b l e a n d c u s                                                       t o m         a r y i           n t h        e t r a d e .      T h e
             r     e    s     u l t s o f o u r w o r k w e r e n o t                                                          o b t         a i n e d           b y     r e l y i n g o n t h e
             c     o    n     c l u s i o n s o f o t h e r s b u t r a t                                                   h e r              w e r e         t h e      p r o d u c t o f o u r
             o     w    n       e f f o r t s .


             T h e                 q u e s t i o n              o f        w h e t h e r                       a          s u m m a r y                j u d g m e n t                  w a s          a p p r o p r i a t e

h i n g e s                 o n       t h e       q u e s t i o n                        o f       w h e t h e r                      a n       a d m i s s i o n                 b y         H o p k i n s                 " t h a t

t h e r e         w e r e             m i s t a k e s              i n      t h e                f i n a l            s u r v e y                t h a t         h a d          b e e n          d o n e           a n d      t h a t

h e      ( D a v i d                H o p k i n s )             h a d       k n o w n                   a b o u t            t h e           m i s t a k e s              p r i o r              t o        s u b m i t t i n g

t h e      r e p o r t                 a n d       s u r v e y             t o             m y         l a w y e r "                  c o n s t i t u t e s                 a      g e n u i n e                  i s s u e       o f

a       m a t e r i a l                 f a c t           a s          c o n t e m p l a t e d                              b y             R u l e         5 6 ,         T e n n e s s e e                       R u l e s       o f

C i v i l              P r o c e d u r e .                       W e       a r e                 o f          t h e          o p i n i o n                  t h a t        i t           d o e s             n o t .            T h e

p l a i n t i f f ' s                          a f f i d a v i t ,                             f o r           e x a m p l e ,                        d o e s            n o t            c o n t a i n                     f a c t s

d e m o n s t r a t i n g                       t h a t          t h e       " m i s t a k e s "                            w e r e             m a t e r i a l            t o          t h e          p l a i n t i f f ' s

c a s e          o r              r e s u l t e d          i n           a n y             d a m a g e s                   t o          h e r .              T h e        a f f i d a v i t                       d o e s       n o t

r e v e a l                 w h o        m a d e           t h e           " m i s t a k e s "                              o r             f a c t s           f r o m           w h i c h                 i t       c a n       b e

d e t e r m i n e d                     w h o          w a s          r e s p o n s i b l e                           f o r             t h e         " m i s t a k e s . "                            M o r e         i m p o r -

t a n t l y ,                 t h e      a f f i d a v i t                  c o n t a i n s                         n o      f a c t s                w h a t s o e v e r                  t o         s u p p o r t            t h e

                                                                                                                      7
p l a i n t i f f ' s                  c o n c l u s i o n                   " t h a t              t h e         m i s t a k e s            w e r e        m a t e r i a l               a n d     h a d

a f f e c t e d             t h e        b o u n d a r y              l i n e         p l a c e m e n t                  t o     m y       d e t r i m e n t ,            r e s u l t i n g           i n

t h e     l i n e           b e i n g               p l a c e d           w h e r e      I           r e c e i v e d             l e s s          u s a b l e      p r o p e r t y . "



            I n            B e n s o n              v .         T e n n e s s e e             V a l l e y                E l e c .         C o - o p . ,          8 6 8          S . W . 2 d        6 3 0

( T e n n .         A p p .           1 9 9 3 ) ,               t h i s      c o u r t              q u o t i n g          f r o m         M e t r o p o l i t a n                G a s     R e p a i r

S e r v . ,           I n c .            v .          K u l i k ,            6 2 1           P . 2 d             3 1 3         ( C o l o .           1 9 8 0 ) ,          w e        f i n d        t h e

f o l l o w i n g               s t a t e m e n t                 w h i c h       w e        d e e m             a p p o s i t e           t o      t h e       c i r c u m s t a n c e s             o f

t h i s     c a s e :



            T   h e s e r v i c e s                              o f e x p       e r t s                  a r e s o u g h t b e c a u s e o f t h                                     e i r
            s   p e c i a l s k i l l                       .      T h e y h       a v e            a d u t y t o e x e r c i s e t h e o r d i n                                     a r y
            s   k i l l a n d c o m                         p e t e n c e          o f m            e m b e r s o f t h e i r p r o f e s s i o n ,                                   a n d
            a      f a i l u r e t o                           d i s c h a r       g e t              h a t d u t y w i l l s u b j e c t t h e m                                       t o
            l   i a b i l i t y f o r                         n e g l i g e      n c e .                T h o s e w h o h i r e s u c h p e r s o n s                                 a r e
            n   o t j u s t i f i e d                           i n e x p e       c t i n            g i n f a l l i b i l i t y , b u t c a n e x p                                  e c t
            o   n l y r e a s o n a b                        l e c a r e            a n d              c o m p e t e n c e .

I d . a t 6 3 8 .                       S e e         A l s o        D o o l e y         v .            E v e r e t t ,           8 0 5          S . W . 2 d      3 8 0         ( T e n n .       A p p .
1 9 9 0 ) .



            F u r t h e r ,                   i n         D e l m a r        V i n e y a r d ,                   e t     a l .       v .     B .      A .      T i m m o n s ,            C . P . A . ,

e t     a l ,       w e         f i n d         t h e           f o l l o w i n g :



                                G   e n e     r a l l y , i t i s                         e s        t a      b l i s h e d l a w t h r o u g h                      o u t          t h i   s
            c   o u    n    t   r   y t        h a t a n a c c o u n                     t a        n t          d o e s n o t g u a r a n t e e                          c o     r r e c   t
            j   u d    g    m   e   n t ,         o r e v e n t h e                         b e        s t        p r o f e s s i o n a l j u d g m                   e n t      , b u      t
            m   e r    e    l   y       r e    a s o n a b l e c a r e                        a     n d          c o m p e t e n c e . B l o c h ,                       I n     c . v      .
            K   l e    i    n   ,     4 5       M i s c . 2 d 1 0 5 4 ,                     2 5        8     N . Y . S . 2 d 5 0 1 ; G a m m e l                        v .       E r n s   t
            &     E    r    n   s   t ,       2 4 5 M i n n . 2 4 9 ,                           7    2        N . W . 2 d 3 6 4 , 5 4 A . L . R                        . 2 d        3 1 6   ;
            M   a r    y    l   a   n d       C a s u a l t y C o . v                     .          C o      o k , D . C . , 3 5 F . S u p p .                           1 6     0 ; 5     4
            A   . L    .    R   .   2 d       3 2 4 .



                                                                                                             8
                                      T h e s t a n d a r d o f c a r e a p p l i c a b                                                    l e              t o       t h e            c o n     d u      c t           o   f
            a       u     d i t       s b y p u b l i c a c c o u n t a n t s i s t h e                                                       s a       m     e      a s t          h a t         a p      p l    i     e   d
            t       o        d o       c t o r s , l a w y e r s , a r c h i t e c t s ,                                                  e n g         i     n    e e r s            a n d          o     t h    e     r   s
            f       u     r n i       s h i n g s k i l l e d s e r v i c e s f o r c                                                     o m p         e     n    s a t i o         n a        n d           t   h     a   t
            s       t     a n d       a r d r e q u i r e s r e a s o n a b l e c a r e a n                                                 d c         o     m    p e t e n         c e t        h e      r e    i     n   .
            .       .     . 1            A m . J u r . 2 d , A c c o u n t a n t s , S e c .                                                 1 5    ;             5 4 A .          L . R .        2 d         3   2     8   .

I d .     a t             p a g e             9 2 0 .



            W e                a r e         o f       t h e           o p i n i o n            a n d         h o l d      t h a t           t h e                s a m e          s t a n d a r d                      o f       c a r e

a p p l i e s                  t o           r e g i s t e r e d                  l a n d            s u r v e y o r s ,                 i . e . ,                  t h e y            h a v e              a           d u t y       t o

e x e r c i s e                      t h e          o r d i n a r y                   s k i l l          a n d          c o m p e t e n c e                         o f        m e m b e r s                      o f           t h e i r

p r o f e s s i o n ,                         a n d         a    f a i l u r e                t o      d i s c h a r g e                t h a t              d u t y          w i l l            s u b j e c t                    t h e m

t o     l i a b i l i t y                          f o r        n e g l i g e n c e .



            T h u s ,                    a p p l y i n g                 t h e         r u l e         e n u n c i a t e d                a b o v e                  t o       t h e           f a c t s                o f       t h i s

c a s e ,               w e       h a v e             t h e        u n d i s p u t e d ,                      u n r e f u t e d               t e s t i m o n y                         o f         M r .               H o p k i n s

t h a t         " t h e                w o r k              p e r f o r m e d                 b y       m y      f i r m          o n        b e h a l f                     o f       M s .              P i n s o n               w a s

a c c o m p l i s h e d                             i n          a n        a c c u r a t e                    a n d        r e l i a b l e                              m a n n e r              u s i n g                     t h o s e

m e t h o d s ,                        s t a n d a r d s ,                       a n d              p r a c t i c e s               w h i c h                       a r e            r e a s o n a b l e                            a n d

c u s t o m a r y                      i n         t h e        t r a d e . "                   T h e r e         i s       n o         e v i d e n c e                       t h a t            " m i s t a k e s                    i n

t h e     f i n a l                   s u r v e y , "                  w i t h o u t            m o r e ,         d e m o n s t r a t e s                            a      d e v i a t i o n                         f r o m       t h e

d u t y         t o            e x e r c i s e                  t h e       o r d i n a r y                   s k i l l       a n d           c o m p e t e n c e                          o f            m e m b e r s               o f

t h e     l a n d                s u r v e y i n g                     p r o f e s s i o n .



            W e                c o n c l u d e                   t h a t          a       d i s p u t e d               f a c t           r e l a t i n g                      t o         w h e t h e r                        t h e r e

w e r e     m i s t a k e s                           i n       t h e       f i n a l               s u r v e y ,         w i t h o u t                      m o r e ,             d o e s           n o t              c o n s t i -

t u t e         a             g e n u i n e                 i s s u e        o f          a         m a t e r i a l          f a c t            a s                r e q u i r e d                  b y           R u l e           5 6 ,


                                                                                                                 9
T e n n e s s e e                 R u l e s             o f        C i v i l             P r o c e d u r e .               W e       f u r t h e r             c o n c l u d e       t h a t

e x p e r t       t e s t i m o n y                    w o u l d           b e     r e q u i r e d            t o      d e m o n s t r a t e              t h a t    t h e r e     w a s     a

d e v i a t i o n f r o m t h e s t a n d a r d s o f p r o f e s s i o n a l p r a c t i c e p r e v a i l i n g i n

t h e   l a n d          s u r v e y i n g                     p r o f e s s i o n .                 N o      s u c h      e v i d e n c e           i s      t o    b e   f o u n d       i n

t h e   r e c o r d .



          A s         t o         a n y         i s s u e         o f       m i s r e p r e s e n t a t i o n ,                   t h e l a w i s               w e l l - s e t t l e d .

T h e   g e n e r a l                  r u l e           i s       s e t         o u t      i n      H o l t         v .    A m e r i c a n              P r o g r e s s i v e       L i f e

I n s u r a n c e             C o m p a n y ,                   7 3 1       S . W . 2 d           9 2 3      ( T e n n .         A p p .     1 9 8 7 ) .



                               O n      e      w h o , i n t h e c o u r s e o f h i s b u s i n e s s , p r o f e s s i                                                   o n ,
          o   r       e m     p l      o y     m e n t , o r d u r i n g a t r a n s a c t i o n i n w h i c h h e h a                                                      d a
          p   e   c    u n     i a      r y         i n t e r e s t , s u p p l i e s f a l s e i n f o r m a t i o n f o r                                                t h e
          g   u   i    d a     n c      e        o f o t h e r s i n t h e i r b u s i n e s s t r a n s a c t i o n s ,                                                     i s
          s   u   b    j e     c t        t   o l i a b i l i t y f o r p e c u n i a r y l o s s c a u s e d t o t h e m                                                    b y
          t   h   e    i r        j     u s     t i f i a b l e r e l i a n c e u p o n s u c h i n f o r m a t i o n , i f                                                  h e
          f   a   i    l s            t o            e x e r c i s e       r e a s o n a b l e       c a r e      o r      c o m p e t e n c e                               i n
          o   b   t    a i    n i       n g            o r      c o m m u n i c a t i n g        t h e       i n f o r m a t i o n .       J a s                           p e r
          A   v   i    a t    i o       n ,       I n c . v . M c C o l l u m A v i a t i o n , I n c . , 4 9 7 S . W . 2 d                                                2 4 0
          (   T   e    n n    .        1 9     7 2 ) ; H u n t v . W a l k e r , 4 8 3 S . W . 2 d 7 3 2 ( T e n n . A                                                     p p .
          1   9   7    1 )    .         T h     i s s t a n d a r d o f l i a b i l i t y s u b s t i t u t e s a r e a s                                                  o n -
          a   b   l    e      c a       r e        s t a n d a r d f o r t h e c o m m o n l a w s c i e n t e r r e q u i                                                 r e -
          m   e   n    t .             I n            o t h e r       w o r d s ,     i n      b u s i n e s s        t r a n s a c t i o n s ,                                a
          d   e   f    e n    d a       n t       c a n b e h e l d l i a b l e f o r n e g l i g e n t m i s r e p r e s e n                                              t a -
          t   i   o    n s    .

I d .   a t       p a g e              9 2 7


          T h e r e                   i s        n o           i s s u e          r a i s e d             c o n c e r n i n g            t h e           c o m m u n i c a t i o n         o f

i n f o r m a t i o n                  f r o m         t h e        d e f e n d a n t              t o      t h e      p l a i n t i f f           o r      h e r   a t t o r n e y        i n

t h e   b o u n d a r y                     l i n e       d i s p u t e .                  T h e         a f f i d a v i t         o f     M r .          H o p k i n s    l i k e w i s e

d i s p o s e s             o f         t h e          i s s u e           o f     n e g l i g e n t                m i s r e p r e s e n t a t i o n               b y    s t a n d i n g




                                                                                                     10
u n r e f u t e d            a s       i t      r e l a t e s       t o           t h e            m e t h o d s ,          s t a n d a r d s            a n d         p r a c t i c e s

w h i c h     a r e      r e a s o n a b l e                a n d   c u s t o m a r y                      i n      t h e    t r a d e .



            W e     f i n d          t h a t      t h i s     c a s e       w a s         a n        a p p r o p r i a t e             c a s e       f o r       d i s p o s i t i o n

b y   s u m m a r y            j u d g m e n t .



            T h e      a p p e l l e e            a s k s      t h a t          w e    f i n d             t h i s       a p p e a l     t o       b e    f r i v o l o u s         a n d

a w a r d         d a m a g e s              a c c o r d i n g l y .                   W e           d o         n o t      f i n d      t h i s         a p p e a l          t o     b e

f r i v o l o u s .                  T h e      j u d g m e n t           o f         t h e          t r i a l           c o u r t      i s        a f f i r m e d          i n     a l l

r e s p e c t s .                  C o s t s      a r e      a s s e s s e d                 t o       t h e         a p p e l l a n t           a n d       t h i s      c a s e     i s

r e m a n d e d        t o          t h e      t r i a l      c o u r t .




                                                                                                    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                    D o n T . M c M u r r a y , J u d g e


C O N C U R :

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W i l l i a m H . I n m a n , S e n i o r J u d g e




                                                                                              11
                                                      I N      T H E         C O U R T O F A P P E A L S
                                                                       A T      K N O X V I L L E




R E B A     P I N S O N ,                                   )                                 H A M I L T O N            C I R C U I T
                                                            )                                 C . A . N O .              0 3 A 0 1 - 9 7 1 2 - C V - 0 0 5 3 3
                                                            )
                    P l a i n t i f f - A p p e l l a n t   )
                                                            )
v s .                                                       )
                                                            )                                 H O N . D O U G L A S                A .       M E Y E R
                                                            )                                 J U D G E
                                                            )
H O P K I N S       S U R V E Y I N G G R O U P , I N C . , )
                                                            )
                      D e f e n d a n t - A p p e l l e e   )                                 A F F I R M E D            A N D     R E M A N D E D




                                                                             J U D G M E N T


            T h i s      a p p e a l      c a m e            o n       t o      b e       h e a r d          u p o n       t h e         r e c o r d              f r o m    t h e

C h a n c e r y       C o u r t    o f    H a m i l t o n              C o u n t y ,         b r i e f s         a n d      a r g u m e n t                o f     c o u n s e l .

U p o n     c o n s i d e r a t i o n         t h e r e o f ,            t h i s        C o u r t      i s     o f       o p i n i o n        t h a t            t h e r e   w a s

n o     r e v e r s i b l e       e r r o r       i n        t h e      t r i a l         c o u r t .

            T h e     j u d g m e n t     o f         t h e         t r i a l         c o u r t      i s      a f f i r m e d          i n         a l l         r e s p e c t s .

C o s t s     a r e     a s s e s s e d         t o         t h e      a p p e l l a n t            a n d      t h i s       c a s e         i s       r e m a n d e d         t o

t h e     t r i a l     c o u r t .



                                                                                              P E R         C U R I A M